Citation Nr: 0736739	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of cold 
injury to the upper extremities (hands).  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  PTSD is causally or etiologically related to service.  

3.  The competent medical evidence demonstrates that the 
veteran does not currently have residuals of cold injury to 
the upper extremities (hands).  

4.  The veteran's hearing loss was not shown during service, 
or for many years after separation from service, and it was 
not due to any disease or injury incurred during service, to 
include noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of PTSD have been approximated.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  Residuals of cold injury to the upper extremities (hands) 
were not incurred in aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in August 2001 and June 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
March 2006 and June 2006.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



PTSD

The veteran seeks service connection for PTSD, specifically 
alleging that he shot an intruder who was attempting to 
hurdle the fence when he was performing his duties as a NATO 
guard in Germany.  He also reports that he saw the bodies of 
two soldiers who were killed in accidents.  One soldier was 
impaled on a steering wheel while the other was crushed after 
being run over by a tank.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
granted.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio, supra.  Therefore, the veteran's lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD as illustrated by 
VA treatment records.  The remaining question, therefore, is 
whether there is evidence of an inservice stressor and 
medical evidence of a nexus or relationship between the 
diagnosed PTSD and the inservice stressor.

In the present case, the veteran has not alleged he served in 
combat in Vietnam, nor is there any evidence of such service.  
However, he reports and his service personnel records show 
that he served in Germany and that he was a tank driver and 
tank commander.  These records do not reflect that he was the 
recipient of any combat-related awards or decorations.  As 
such, credible supporting evidence of the stressor is 
required.

In numerous stressor statements of record, the veteran 
related he was on NATO patrol and had to shoot an intruder 
who was climbing the fence.  This incident was kept a secret.  
He also reported seeing a soldier impaled on his steering 
wheel in an auto accident and another soldier who was crushed 
after being run over by a tank.  

The veteran has submitted several documents to corroborate 
his stressors including a statement from a fellow serviceman 
who also recalled that a soldier was killed after being 
impaled on the steering wheel of a car and that another was 
killed after being run over by a tank.  To corroborate his 
shooting of the intruder when he was on NATO patrol, he 
submitted mimeographed copies of a photo with writing on the 
back and of a postcard to his wife (both dated in the mid 
1960s).  This photo and letter referred to an incident which 
occurred when the veteran was on guard duty.  On the post 
card, it was noted that he was still having nightmares about 
the actions taken.  

Furthermore, although there is reference in the VA treatment 
records (in November 2002) to the fact that the veteran did 
not initially report inservice traumatic incidents until 
after "other etiology had been accepted" a VA examiner 
opined in August 2003 that his PTSD could be the result of 
the stressors as described.  Moreover, the diagnosis has 
continued since that time, and the veteran continues to be 
seen for this condition.  

Although not every detail of the stressor has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressors.  See Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997) (finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process).  While there are no service documents 
to corroborate the inservice death of the two soldiers as 
described above, the evidence includes additional 
recollection by another soldier that the soldiers were indeed 
killed as described.  Also, the letter to the veteran's 
girlfriend (now wife) in 1967 and the photo with comment on 
the back from 1966 show that an incident did occur while the 
veteran was on guard duty.  The Board finds nothing in the 
claims file that contradicts the veteran's description of the 
incident in which he shot an intruder while performing his 
guard duties.  

Therefore, there is an approximate balance of evidence 
supporting the veteran's stressors and evidence which 
indicated that the stressors could not be verified.  Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  Thus, giving the veteran the 
benefit of the doubt as the law requires, the Board finds 
there is credible supporting evidence of the stressors.

The last element is a link, established by medical evidence, 
between the PTSD and the identified stressors.  As noted 
above, PTSD has been diagnosed on numerous occasions, and the 
veteran's history is often noted to include the stressors as 
summarized above.  Therefore, the veteran has a medical 
opinion linking the PTSD to service.  The veteran has 
provided evidence of all three elements required for a grant 
of service connection for PTSD and the claim for service 
connection for PTSD is granted.

Residuals of Cold Injury to the Upper Extremities (Hands)

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for residuals of frostbite to 
the upper extremities (hands).  The competent medical 
evidence indicates that the veteran does not currently have 
the condition and did not have the condition in active duty.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses of frostbite or residuals 
of frostbite or cold injury.

Post service private and VA treatment records are also void 
of findings, complaints, symptoms, or diagnoses of frostbite 
to the upper extremities, and there is no diagnosis 
pertaining to the hands.  

The Board notes that the veteran testified that his hands and 
fingers were very sensitive.  He recalled how extremely cold 
it was in Germany and specifically how cold he got inside a 
tank.  He acknowledged that he did not receive treatment for 
cold injury residuals during service.  Nor had he been 
treated for such post service.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing current residuals of cold injury to the 
upper extremities (hands), service connection cannot be 
granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for frostbite or residuals of frostbite is denied.

Hearing Loss

The veteran contends that he has bilateral hearing loss which 
is due to inservice noise exposure from his work around 
tanks.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

A careful review of the veteran's service medical records is 
negative for complaints, findings, or diagnosis of hearing 
loss.  These records do show that mild scarring of the ear 
drums was noted at service entrance.  On audiological 
evaluation at that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
0
LEFT
0
0
10
15
30

At time of service separation examination in December 1966, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5

10
LEFT
5
0
5

15

Post service treatment records include a private audiometric 
examination report from September 2002.  At that time, the 
veteran exhibited bilateral hearing loss.  

In his testimony, the veteran reported that he was self-
employed after service and worked in a mine.  He did not 
indicate that this involved excessive noise.  

Despite the veteran's report of a history of military noise 
exposure, the Board's review of the inservice audiometric 
examinations does not show hearing impairment.  It was not 
until many, many years after service before impaired hearing 
in each ear was noted.  In fact, it was not until 
approximately 35 years after discharge before a private 
audiologist noted bilateral hearing loss.  The audiologist 
did not provide an opinion as to the etiology of the hearing 
loss.  However, the evidence suggests that current hearing 
loss did not result from any incident in 


service as inservice hearing results were within normal 
limits and post service report of hearing loss was not until 
many years thereafter.  There are no medical findings in the 
claims file which show a nexus between the current hearing 
loss and any incident of service from so many years earlier.  
Moreover, at the 2007 hearing, the veteran reported that he 
had first noticed hearing problems about 10 or 12 years 
earlier.  This would also be many, many years after service 
discharge.  While he believed that the doctor told him that 
his hearing loss was due to noise from the tanks during 
service, the actual treatment records do not reflect such an 
opinion.  And, as the inservice records reflect normal 
hearing results and as it was approximately 35 years later 
before such was diagnosed, it is concluded by the Board that 
it would be pure speculation to find that current hearing 
impairment resulted from any inservice noise.  The evidence 
of record simply does not support such a conclusion.  

Simply put, there is no competent medical evidence which 
relates the veteran's current hearing loss to any disease or 
injury during service, including noise exposure. 

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for hearing loss.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007), 
38 C.F.R. § 4.3 (2007).


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of cold injury to the 
bilateral upper extremities (hands) is denied.  

Service connection for bilateral hearing loss is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


